Citation Nr: 1008535	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant; R.G.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2008, the Veteran 
testified at an RO hearing.  In November 2009, the Veteran 
testified before the undersigned at a Board hearing.  Both 
hearing transcripts have been associated with the claims 
file.

The Board also notes that the evidence of record includes a 
diagnosis of major depressive disorder (MDD) in addition to a 
diagnosis of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (United States Court of Appeals for Veterans Claims 
(Court) found that a claim for benefits for one psychiatric 
disability also encompassed benefits based on other 
psychiatric diagnoses and should be considered by the Board 
to be within the scope of the filed claim).  The RO denied 
service connection for MDD in a January 2008 rating decision; 
the Veteran did not indicate disagreement with this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran claims entitlement to service 
connection for PTSD, as due to personal assault in service.  
Specifically, the Veteran contends that he was sexually 
assaulted during a period of incarceration, from July 1978 to 
December 1978.  He contends that his current PTSD is related 
to the in-service assault.  

A review of the record discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board finds that there may be outstanding treatment 
records pertinent to the current claim that should be 
associated with the claims file before a decision on the 
merits of the claims can be undertaken.  Additionally, the 
Board concludes that the Veteran should be afforded a VA 
psychiatric examination.

With regard to the outstanding treatment records, in a 
November 2009 Board hearing, the Veteran indicated that he 
was treated for a suicide attempt in 1981 or 1983.  He stated 
that he was hospitalized at the VA Medical Center in 
Brecksville, Ohio and transferred to the Cleveland 
Psychiatric Institute for treatment thereafter.  The Board 
notes within the claims file an August 1984 VA hospital 
report from Brecksville, Ohio VAMC, showing the Veteran was 
hospitalized for substance abuse and attempted suicide.  
However, no additional hospital records, or treatment records 
from Cleveland Psychiatric Institute, have been associated 
with the claims file.  

The Board notes that service connection for PTSD requires: 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009) (requiring that the diagnosis 
conform to the requirements of the DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 38 
C.F.R. § 3.304(f) (2009).  If the claimant's stressor is not 
related to combat, then his testimony alone is not sufficient 
to establish the occurrence of that stressor, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra. Thus, if the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

As noted above, the Veteran contends that he currently has 
PTSD as a result of claimed sexual trauma incurred while on 
active duty service.  Service treatment records show 
treatment for a psychotic episode precipitated by ethanol 
ingestion in service in March 1978 and a psychology 
consultation request with a provisional diagnosis of impulse 
disorder in June 1978, prior to the alleged in-service 
assault.  Additionally, the evidence shows that the Veteran 
was incarcerated from July 1978 to December 1978, during the 
time of the purported sexual assault, for assault.  Multiple 
VA treatment records also show a diagnosis of PTSD and it 
appears that such diagnosis may be based on the in-service 
stressor claimed by the Veteran.  The Veteran has also 
submitted a statement from his brother describing changes in 
the Veteran after his military service although he stated 
that did not know what happened to the Veteran in the 
military because the Veteran refused to discuss it.  The 
Veteran has also testified that he began abusing drugs after 
the reported assault and the post-service record does show 
treatment for substance abuse.  Under Cohen, since the 
Veteran's claimed stressor is non-combat related, additional 
credible evidence is required to corroborate the Veteran's 
account of the stressor.  Thus, there must be, in pertinent 
part, objective evidence in the record verifying the 
occurrence of an assault or competent evidence attributing 
any demonstrated behavioral changes to the alleged stressor. 

Under 38 C.F.R. § 3.304(f)(3) (2009), when the Board cannot 
conclusively establish whether a personal assault stressor 
occurred, the Board may request a medical opinion to address 
the issue.  As such, this appeal is being remanded to provide 
the Veteran with a VA examination to determine: (1) whether 
the evidence, to include any in-service or post-service 
behavior changes, indicates that the Veteran's claimed sexual 
assault occurred, and (2) whether the Veteran's psychiatric 
symptomatology meets the DSM-IV criteria for PTSD based on a 
credible, verified stressor.  See 38 C.F.R. § 3.303(f) (VA 
may submit evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred).

Thus, the RO should afford the Veteran a VA psychiatric 
examination to determine whether it is as likely as not that 
PTSD is related to a verified event in service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, a VA examination is required.  

In sum, the Board notes the potential existence of 
outstanding treatment records and reports, and VA has a duty 
to assist the Veteran to attempt to obtain these records.  
See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).  Further, the 
Board finds that once the additional evidence is added to the 
record, the Veteran should be afforded a VA examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any and all outstanding treatment records 
from the Cleveland Psychiatric Institute 
and Brecksville, Ohio VAMC, from 1980 to 
present.  Attempts to locate these records 
should be documented in the claims file.  
If the records cannot be obtained, it 
should be so stated.

2.  The RO/AMC should schedule the 
appellant for a VA psychiatric examination 
with an appropriately qualified mental 
health professional.  The purpose of this 
examination is to determine the existence 
and etiology of any PTSD.  The claims 
folder, including a copy of this REMAND, 
must be sent to the examiner for review, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  Following a review of the 
claims folder and an interview and 
examination of the Veteran, the examiner 
should:

(a) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran was sexually assaulted during 
service.  A complete rationale should be 
provided for any conclusions or opinions 
and should be based on the interview, 
examination, and a review of the Veteran's 
claims folder, including the Veteran's 
service and post-service treatment 
records, service personnel records, lay 
statements by the Veteran, and any third 
party evidence/statements.  The examiner 
should also discuss any in-service or 
post-service behavioral changes that 
support or refute the provided opinion.

(b) If, and only if, it is determined that 
it is more likely than not or at least as 
likely as not that the Veteran was 
sexually assaulted during service, then 
determine whether the Veteran currently 
has PTSD based on his claimed in-service 
stressor of personal assault.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  If a psychiatric disorder 
other than PTSD is diagnosed, the examiner 
should indicate the likely etiology of 
such disorder.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


